Citation Nr: 0507891
Decision Date: 03/17/05	Archive Date: 06/28/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-27 865	)	DATE APR 22 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


ORDER

The following correction is made in a decision issued by the Board in this case on March 17, 2005:

On page 10, second Order, correct 10 percent to read 20 percent.



	                  _________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0507891	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for aseptic 
necrosis, right carpal scaphoid, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
December 1944.  This matter arises from a December 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied an 
increased evaluation for aseptic necrosis, right carpal 
scaphoid, evaluated as 30 percent disabling.

The appellant provided testimony to the undersigned Acting 
Veterans Law Judge at a hearing at the RO in November 2003.  
A copy of the transcript has been associated with the file.  

Following the November 2003 hearing, the veteran, through his 
representative, submitted copies of treatment records from 
the Northampton VA Medical Center (VAMC), which have not been 
reviewed by the RO.  Normally, such evidence must be 
considered by the RO, the agency of original jurisdiction, 
prior to adjudication of the claim by the Board.  38 CFR § 
20.1304; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the veteran also submitted a waiver of such 
consideration by the RO; therefore, his appeal may be 
considered by the Board at this time.

In March 2005, the Board granted the veteran's motion to have 
his appeal advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The medical evidence establishes that the veteran's right 
wrist is fused in a favorable position.

3.  The veteran's service-connected right wrist disability 
results in mild, incomplete paralysis of the radial nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
aseptic necrosis, right carpal scaphoid, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5214 
(2004).

2.  The criteria for a separate 20 percent rating for 
neuralgia of the radial nerve, but no greater, has been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8514, 8714 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in September 2002, the RO advised the 
veteran of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an increased rating, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The December 2002 rating decision and July 2003 statement of 
the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased evaluation.  The July 2003 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran reports treatment for his service connected 
disability through the Pittsfield VAMC and Northampton VAMC.  
Those records have been associated with the claims file.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded an examination for VA purposes in September 
2002.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).  It is noteworthy that the pyramiding 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2004).

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Thus, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on this claim.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69.  The evidence of 
record, to include the report of VA examination in September 
2002 and testimony elicited at his personal hearing, 
establishes that the veteran's service connected right wrist 
(hand) is his dominant hand.

Service connection for aseptic necrosis of the carpal lunate 
bone, right, was granted in January 1945.  A 20 percent 
disability evaluation was assigned.  The veteran underwent 
right wrist fusion (arthrodesis) in January 1952.  X-rays 
taken after the surgery indicated that the wrist was in a 
good position.  As a result of this surgery, the 20 percent 
disability evaluation assigned for aseptic necrosis, right 
carpal scaphoid, was increased to 30 percent.  The 30 percent 
rating has remained in effect since that time, and the 
veteran filed his claim for an increase in August 2002.

The veteran's aseptic necrosis, right carpal scaphoid, of the 
dominant extremity is currently rated 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis of 
the wrist).  Under this Diagnostic Code, favorable ankylosis 
of the dominant extremity in 20 to 30 degrees dorsiflexion is 
to be rated at 30 percent disabling.  Unfavorable ankylosis 
of the dominant wrist is to be rated as 40 percent disabling 
in any other position except favorable.  A 50 percent 
disability rating is assigned if the wrist is ankylosed in 
any degree of palmar flexion or with ulnar or radial 
deviation.  According to the Note at Diagnostic Code 5214, 
extremely unfavorable ankylosis will be rated as loss of use 
of the hand.

The evidence of record presents a clear, consistent picture 
of the veteran's right wrist disability.  This evidence shows 
that the veteran's right wrist is ankylosed or fixed in a 
favorable position.  A report of a September 2002 VA 
examination indicated that right wrist range of motion was 
zero in all planes.  X-rays showed fusion involving the 
radiocarpal joint and carpal bones.  Outpatient records from 
the Northampton VAMC also described the veteran's right wrist 
as having zero range of motion.  Further, at his personal 
hearing before the undersigned, even the veteran stated that 
his wrist was "locked" in a neutral position.  An 
evaluation higher than 30 percent in the dominant hand is 
unauthorized without a showing of fixation in an unfavorable 
position.  A higher evaluation therefore cannot be awarded to 
this veteran for the favorable ankylosis of his right wrist.  
Moreover, as the right wrist is ankylosed or fixed in one 
position, and the highest disability rating assignable for 
loss of motion of the wrist is 10 percent, the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Diagnostic Code 5215 are 
not for application.  Johnston v. Brown, 10 Vet. App. 80 
(1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).   

The Board's review included looking at other Diagnostic Codes 
for rating the veteran's right wrist disability and they do 
not provide a method for assigning a higher evaluation.  The 
veteran's right hand is not fixed in supination or 
hyperpronation.  There is also no evidence that the veteran's 
service-connected right wrist disability resulted in a non-
union of the radius and ulna with flail false joint.  Higher 
ratings under Diagnostic Codes 5210 and 5213 are not 
applicable.

Consideration has also been given to the veteran's complaints 
of loss of grip strength.  Diagnostic Code 5307 provides that 
impairment of Muscle Group VII of the major upper extremity 
warrants a noncompensable rating where it is slight, a 10 
percent rating where it is moderate, a 30 percent rating 
where it is moderately severe, or a 40 percent rating where 
it is severe.  Muscle Group VII, which controls flexion of 
the wrist and fingers, consists of the muscles arising from 
internal condule of the humerus (the flexors of the carpus 
and long flexors of fingers and thumb, and the pronator).  

The report of the September 2002 VA examination indicated 
that the strength in the veteran's right hand was 5/5.  Range 
of motion of the fingers was complete.  There was no wasting.  
An October 2002 consultation report from the rehabilitation 
therapy unit at Northampton VAMC described the veteran as 
having mild weakness in his right hand.  Muscle strength was 
reported as 3+/5 in April 2003.  Neither the examination 
report nor the treatment records contain findings of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(c) 
(2004).  In consideration of these findings, the Board 
concludes that a rating in excess of 30 percent under 
Diagnostic Code 5307 is not assignable.

In addition to veteran's orthopedic complaints, the Board 
notes that there is evidence that the veteran experiences 
neurological complications stemming from his service-
connected right wrist disability.  He complains of occasional 
numbness of the right hand and wrist, which extends to the 
fingertips.  He also complains of some decreased sensation 
over the dorsum of the wrist area.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. Part 4, 
§ 4.124 (2004).

Diagnostic Code 8514 pertains to paralysis of the radial 
nerve and provides for a 70 percent rating where there is 
complete paralysis of the major side, with drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Where paralysis is 
incomplete on the major side, a 50 percent rating is 
warranted for severe impairment.  A 30 percent is assigned 
for moderate impairment and 20 percent is assigned for mild 
impairment.  38 C.F.R. 
§ 4.124, Diagnostic Codes 8514, 8714 (2004).

The report of the September 2002 VA examination contained no 
findings of any neurological impairment.  Sensation of the 
right hand/wrist was reported as intact.  However, minimum 
decreased sensation of the index and middle finger, 
particularly with deep pain, was noted during an October 2002 
consultation.  Similarly, a February 2003 treatment note 
indicated that the veteran had decreased sensation of the 
dorsum of the wrist area including touch and pain.  The 
examiner stated that a small nerve extraction was most likely 
the cause of the problem and numbness but, otherwise, the 
wrist and finger examination was grossly benign.  No other 
neurological complications were identified.  The Board finds 
that the neurological deficit relating to the veteran's right 
wrist fracture would best be described as "mild."  As such, 
and in view of the fusion occurring at the radiocarpal joint, 
the Board holds that a separate 20 percent rating is 
warranted for incomplete paralysis of the radial nerve under 
Diagnostic Code 8714.  See Esteban.

Consideration has been given to the veteran's contention that 
his right wrist disability is so severe that it amounts to 
loss of use of his hand.  A 70 percent disability evaluation 
is assignable in such a situation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5125.  However, loss of use in this case has 
not been shown.  The reports of the September 2002 VA 
examination indicate that the veteran is capable of 
undressing and dressing himself.  Similar reports of the 
veteran being able to accomplish activities of daily living 
with the use of assistive devices were noted by the 
rehabilitation therapy unit in October and November 2002.  
Indeed, the veteran testified at his personal hearing that he 
was capable of holding a cup and smoking a cigarette with his 
right hand.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right wrist disability.  There is also is no objective 
evidence that the right wrist disability, in and of itself, 
has resulted in marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased disability evaluation for aseptic 
necrosis, right carpal scaphoid, is denied.

Entitlement to a 10 percent disability rating for incomplete 
paralysis of the right ulnar nerve is granted, subject to the 
criteria governing payment of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


